                      Case 17-27611                 Doc 59           Filed 04/09/19 Entered 04/09/19 14:40:08                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Laura Raceala                                                                   §           Case No. 17-27611
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    09/15/2017 . The undersigned trustee was appointed on 09/15/2017 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 5,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                0.00
                                                     Bank service fees                                                                     70.00
                                                     Other payments to creditors                                                            0.00
                                                     Non-estate funds paid to 3rd Parties                                                   0.00
                                                     Exemptions paid to the debtor                                                          0.00
                                                     Other payments to the debtor                                                           0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 4,930.00

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-27611                  Doc 59          Filed 04/09/19 Entered 04/09/19 14:40:08                                      Desc Main
                                                         Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 02/01/2019 and the
      deadline for filing governmental claims was 02/01/2019 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,250.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,250.00 , for a total compensation of $ 1,250.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 22.95 , for total expenses of $ 22.95 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/18/2019                                     By:/s/Zane L. Zielinski, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                           Case 17-27611            Doc 59      Filed 04/09/19 Entered 04/09/19 14:40:08                                    Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   3 of 11AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              17-27611                         PSH            Judge:        Pamela S. Hollis                             Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:            Laura Raceala                                                                                              Date Filed (f) or Converted (c):   09/15/2017 (f)
                                                                                                                                 341(a) Meeting Date:               10/12/2017
For Period Ending:    03/18/2019                                                                                                 Claims Bar Date:                   02/01/2019


                                   1                                                2                            3                            4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                              Assets
                                                                                                          and Other Costs)

  1. 320 Stonegate Rd., Bolingbrook, IL 60440 Principal                                  300,000.00                       0.00                                                       0.00                        FA
     Residence-320 Stonegate DR Bolingbrook, IL
  2. kitchen table and chairs, living room couch, bed and dresser                            500.00                       0.00                                                       0.00                        FA
  3. personal clothing and winter coat                                                       500.00                       0.00                                                       0.00                        FA
  4. Cash                                                                                    100.00                       0.00                                                       0.00                        FA
  5. Checking account                                                                      2,630.00                       0.00                                                       0.00                        FA
  6. Fraudulent Transfers to Husband (u)                                                       0.00                   5,000.00                                                 5,000.00                          FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                  Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $303,730.00                  $5,000.00                                               $5,000.00                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  The Trustee has reached a settlement with the Debtor who is making monthly payments. The trustee filed an asset report on 10/31/2018.



  RE PROP #              1   --   12-02-12-205-012 Will County

  Initial Projected Date of Final Report (TFR): 02/28/2019            Current Projected Date of Final Report (TFR): 02/28/2019




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                    Page:           1
                                         Case 17-27611                 Doc 59 Filed 04/09/19
                                                                                           FORM 2Entered 04/09/19 14:40:08                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 4 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-27611                                                                                              Trustee Name: Zane L. Zielinski, Trustee                                   Exhibit B
      Case Name: Laura Raceala                                                                                              Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX3052
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX0082                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/18/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                      7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)     Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   07/03/18             6          Laura Racela                              Settlement Funds                                      1141-000                  $1,000.00                                  $1,000.00
                                   320 Stonegate Road
                                   Bolingbrook, IL 60440-3637
   08/20/18             6          Laura Raceala                             Settlement Funds                                      1141-000                  $1,000.00                                  $2,000.00
                                   320 Stonegate Road
                                   Bolingbrook, IL 60440
   09/10/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $10.00             $1,990.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/21/18             6          Laura Raceala                             Settlement Funds                                      1141-000                  $1,000.00                                  $2,990.00
                                   320 Stonegate Road
                                   Bolingbrook, IL 60440
   10/05/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $10.00             $2,980.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $10.00             $2,970.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/12/18             6          William Raceala                           Settlement Funds                                      1141-000                  $1,000.00                                  $3,970.00
                                   320 Stonegate RD
                                   Bolingbrook, IL 60440
   12/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $10.00             $3,960.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/19/18             6          William Raceala                           Settlement Funds                                      1141-000                  $1,000.00                                  $4,960.00
                                   320 Stonegate Road
                                   Bolingbrook, IL 60440
   12/26/18             6          William Raceala                           Settlement Funds Reversal                             1141-000                ($1,000.00)                                  $3,960.00
                                   320 Stonegate Road
                                   Bolingbrook, IL 60440
   01/08/19                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $10.00             $3,950.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/17/19             6          William Raceala                           Settlement Funds                                      1141-000                  $1,000.00                                  $4,950.00
                                   Cashier's Check from Chase Bank
   01/17/19                        Associated Bank                           Bank Fee refund                                       2600-000                                         ($12.00)            $4,962.00



        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                     Page Subtotals:                                                          $5,000.00               $38.00
                                                                                                                                                                                                   Page:           2
                                         Case 17-27611                 Doc 59 Filed 04/09/19
                                                                                           FORM 2Entered 04/09/19 14:40:08                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-27611                                                                                               Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit B
      Case Name: Laura Raceala                                                                                               Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX3052
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX0082                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/18/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   01/17/19                        Associated Bank                           BOunced Check Fee                                      2600-000                                         $12.00            $4,950.00

   02/07/19                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $10.00            $4,940.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/19                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $10.00            $4,930.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                              COLUMN TOTALS                                  $5,000.00               $70.00
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                       $5,000.00               $70.00
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                            $5,000.00               $70.00




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                              $0.00               $32.00
                                                                                                                                                           Page:     3
                                 Case 17-27611    Doc 59          Filed 04/09/19 Entered 04/09/19 14:40:08         Desc Main
                                                                   Document     Page 6 of 11
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX3052 - Checking                                          $5,000.00                 $70.00             $4,930.00
                                                                                                           $5,000.00                 $70.00             $4,930.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $5,000.00
                                            Total Gross Receipts:                      $5,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
                  Case 17-27611              Doc 59       Filed 04/09/19 Entered 04/09/19 14:40:08                                  Desc Main
                                                           Document     Page 7 of 11
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 17-27611                                                                                                                             Date: March 20, 2019
Debtor Name: Laura Raceala
Claims Bar Date: 2/1/2019


Code #     Creditor Name And Address          Claim Class       Notes                                               Scheduled              Claimed           Allowed
           Zane L. Zielinski, Trustee         Administrative                                                            $0.00             $1,250.00         $1,250.00
100        6336 N. Cicero Avenue
2100       Suite 201
           Chicago, Illinois 60646


           Zane L. Zielinski, Trustee         Administrative                                                             $0.00               $22.95            $22.95
100        6336 N. Cicero Avenue
2200       Suite 201
           Chicago, Illinois 60646


3          Illinois Department Of Revenue     Priority                                                                   $0.00              $106.43           $106.43
280        Bankruptcy Unit
5800       Po Box 19035                                         Priority Claim from 2016 Taxes.
           Springfield, Il 62794-9035


1          Discover Bank                      Unsecured                                                              $8,100.00            $6,388.67         $6,388.67
300        Discover Products Inc
7100       Po Box 3025
           New Albany, Oh 43054-3025


2          Lvnv Funding, Llc                  Unsecured                                                                  $0.00            $5,617.25         $5,617.25
300        Resurgent Capital Services
7100       Po Box 10587                                         Washington Mutual Claim.
           Greenville, Sc 29603-0587


3          Illinois Department Of Revenue     Unsecured                                                                  $0.00              $944.49           $944.49
300        Bankruptcy Unit
7100       Po Box 19035                                         Unpaid 2008 taxes ($221.42 and Interest $721.34).
           Springfield, Il 62794-9035


4          Midland Credit Management, Inc.    Unsecured                                                              $5,400.00            $5,358.78         $5,358.78
300        As Agent For
7100       Asset Acceptance Llc
           Po Box 2036
           Warren Mi 48090

5          Ecmc                               Unsecured                                                             $11,001.00           $11,464.97        $11,464.97
300        Po Box 16408
7100       St Paul, Mn 55116




6          U.S. Department Of Education       Unsecured                                                             $33,423.00           $34,564.03        $34,564.03
300        C/O Fedloan Servicing
7100       P.O. Box 69184
           Harrisburg, Pa 17106-9184




                                                                            Page 1                                               Printed: March 20, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
                 Case 17-27611              Doc 59          Filed 04/09/19 Entered 04/09/19 14:40:08                       Desc Main
                                                             Document     Page 8 of 11
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 17-27611                                                                                                                    Date: March 20, 2019
Debtor Name: Laura Raceala
Claims Bar Date: 2/1/2019


Code #     Creditor Name And Address          Claim Class        Notes                                     Scheduled              Claimed            Allowed
7          Lvnv Funding, Llc                  Unsecured                                                        $0.00              $918.10            $918.10
300        Resurgent Capital Services
7100       Po Box 10587
           Greenville, Sc 29603-0587


3          Illinois Department Of Revenue     Unsecured                                                         $0.00            $1,153.12         $1,153.12
380        Bankruptcy Unit
7300       Po Box 19035                                          Penalty Claim from 2008 and 2016 taxes.
           Springfield, Il 62794-9035


           Case Totals                                                                                     $57,924.00           $67,788.79        $67,788.79
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                                   Printed: March 20, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
         Case 17-27611             Doc 59    Filed 04/09/19 Entered 04/09/19 14:40:08               Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-27611
     Case Name: Laura Raceala
     Trustee Name: Zane L. Zielinski, Trustee
                         Balance on hand                                               $                 4,930.00

               Claims of secured creditors will be paid as follows:


                                                              NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                             Interim Payments Proposed
                         Reason/Applicant                Total Requested     to Date          Payment
       Trustee Fees: Zane L. Zielinski, Trustee       $          1,250.00 $                0.00 $        1,250.00
       Trustee Expenses: Zane L. Zielinski, Trustee $                 22.95 $              0.00 $            22.95
                 Total to be paid for chapter 7 administrative expenses                $                 1,272.95
                 Remaining Balance                                                     $                 3,657.05


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                              NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 106.43 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                      Allowed Amount         Interim Payments Proposed
     Claim No.            Claimant                    of Claim               to Date          Payment
                          Illinois Department Of
     3                    Revenue                    $            106.43 $              0.00 $            106.43




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 17-27611             Doc 59   Filed 04/09/19 Entered 04/09/19 14:40:08             Desc Main
                                             Document     Page 10 of 11




                 Total to be paid to priority creditors                                $                 106.43
                 Remaining Balance                                                     $               3,550.62


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 65,256.29 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 5.4 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
     1                    Discover Bank                   $     6,388.67 $              0.00 $           347.61
     2                    Lvnv Funding, Llc               $     5,617.25 $              0.00 $           305.64
                          Illinois Department Of
     3                    Revenue                         $       944.49 $              0.00 $            51.39
                          Midland Credit
                          Management, Inc. As
     4                    Agent For                       $     5,358.78 $              0.00 $           291.57
     5                    Ecmc                            $    11,464.97 $              0.00 $           623.81
                          U.S. Department Of
     6                    Education                       $    34,564.03 $              0.00 $         1,880.64
     7                    Lvnv Funding, Llc               $       918.10 $              0.00 $            49.96
                 Total to be paid to timely general unsecured creditors                $               3,550.62
                 Remaining Balance                                                     $                    0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 10)
         Case 17-27611             Doc 59   Filed 04/09/19 Entered 04/09/19 14:40:08            Desc Main
                                             Document     Page 11 of 11




                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 1,153.12 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:

                                                      Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                    of Claim              to Date          Payment
                          Illinois Department Of
     3                    Revenue                    $         1,153.12 $              0.00 $            0.00
                 Total to be paid to subordinated unsecured creditors                 $                  0.00
                 Remaining Balance                                                    $                  0.00




UST Form 101-7-TFR (5/1/2011) (Page: 11)
